Citation Nr: 0830697	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1953 to October 1953.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision in March 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The veteran requested a hearing before a Veterans Law Judge, 
but he canceled his request in January 2007.  

In a decision in April 2007, the Board determined that new 
and material evidence had not been presented to reopen a 
claim of service connection for a psychiatric disorder.  The 
Board also denied two other service connection claims on 
appeal.  The veteran then appealed the part of the Board's 
decision that denied reopening the claim of service 
connection for a psychiatric disorder to the United States 
Court of Appeals for Veterans Claims (Court).

In an Order, dated in May 2008, the Court granted the Joint 
Motion For Partial Remand filed by the VA Secretary and the 
veteran, vacated the Board's decision to the extent that it 
declined to reopen a claim for service connection for a 
psychiatric disorder, and remanded the case to the Board 
pursuant to 38 U.S.C. § 7252(a) for readjudication consistent 
with the Joint Motion.  The Court dismissed the appeal as to 
the other remaining issues.  The case was then returned to 
the Board for further consideration.  

The psychiatric disorder claim, reopened herein below, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in October 1986, the RO denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disorder; after the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights in October 1986, he did not appeal the rating decision 
and the rating decision became final by operation law based 
on the evidence of record at the time. 

2.  The additional evidence presented since the rating 
decision in October 1986 by the RO, declining to reopen a 
claim of service connection for a psychiatric disorder, is 
not cumulative or redundant of evidence previously considered 
and by itself or when considered with previous evidence does 
relate to an unestablished fact necessary to substantiate the 
claim of service connection.  


CONCLUSION OF LAW

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

With regard to the application to reopen the claim of service 
connection for a psychiatric disorder, as the decision is 
favorable to the veteran no further action is required to 
comply with the VCAA.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in December 1955, the RO denied service 
connection for phobic neurosis on the basis that such 
disorder was not incurred in or aggravated by service.  In a 
letter, dated that same month, the RO notified the veteran of 
the adverse determination and of his appellate rights.  As 
the veteran did not initiate an appeal of the rating 
decision, the denial of the claim became final by operation 
of law.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008 (1955).

In a rating decision in December 1960, the RO denied the 
veteran's application to reopen the psychiatric disorder 
claim.  This time he did appeal the decision to the Board, 
and in a decision promulgated in March 1963, the Board, 
considering all the evidence of record, found that the 
veteran's psychiatric symptoms of intense fear of storms, 
vehicles, and water existed prior to service and that the 
psychiatric symptoms in service were a continuation of the 
pre-existing condition with no increase in the pre-service 
psychiatric disorder.  The Board then concluded that the 
presumption of soundness at enlistment had been rebutted by 
clear and unmistakable evidence that the psychiatric disorder 
had pre-existed service, and that the pre-service psychiatric 
disorder was not aggravated by service.  The Board's decision 
is final.  38 U.S.C. § 4004(b) (1958).

In a rating decision in October 1986, the RO denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disorder.  The RO found that no change was 
warranted in the previous denial of the Board as the evidence 
was insufficient to establish aggravation of a pre-existing 
disability in service.  
 
In a letter, dated in October 1986, the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  

As the veteran did not indicate his disagreement within 
allotted timeframe, the rating decision by the RO in October 
1986 became final by operation of law (see 38 U.S.C. § 
4004(b) (1982)), except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
October 1986 is summarized as follows.  

Service medical records show that there was no notation of a 
psychiatric disorder at the time of a pre-induction 
examination in October 1952.  The veteran entered service in 
February 1953.  In June 1953, he complained of nervousness 
since a truck accident in May 1953 and a phobia against 
riding in trucks, which he attributed in part to an injury 
while in grammar school.  On pyschometric testing, a neurotic 
struggle of long duration was noted.  On further evaluation 
in July 1953, the diagnosis was severe phobic neurosis 
manifested by intense fear of storms, vehicles, and water, 
and a similar disorder since early childhood, which existed 
prior to service.  Events of aversion to storms and water 
prior to service were described by one examiner, who stated 
that the recent vehicle accident accentuated the symptoms.  
In September 1953, a Medical Board found that the phobic 
reaction, manifested by intense fear of storms, vehicles, and 
water, existed prior to service and was not permanently 
aggravated by service.  The veteran was discharged from 
service in October 1953 due to the pre-existing condition.

After service, at the time of VA examinations in February 
1954 and November 1955, the diagnoses were chronic phobic 
reaction.  In November 1962, a private physician reported 
that the veteran was normal prior to service except for a 
physical injury.  In statements, the veteran's parents 
indicated that the veteran became nervous after the truck 
accident in service.  Other individuals, who also knew the 
veteran before he entered service, indicated in statements 
that the veteran was normal before service and that after 
service he appeared nervous.



In a report, dated in October 1985, J.P.K, Ph.D., stated that 
the veteran presented with symptoms of a slowly developing 
anxiety and panic disorder with accompanying phobias that 
interfered with all phases of the veteran's life, which 
according to the veteran started with a vehicle accident in 
service.  It was noted that the veteran had phobic responses 
to storms and water related to an early childhood event.  The 
diagnoses were panic disorder, agoraphobia with panic 
attacks, specific phobias neurosis.

In a report, dated in December 1985, L.W., M.D., stated that 
the veteran was experiencing panic attacks, particularly over 
work; the diagnosis was agoraphobia.

In a report, dated in December 1985, R.L.C, Ph.D., diagnosed 
the veteran with anxiety neurosis with significant phobic-
like features.  He stated that such difficulties appeared to 
have been "precipitated" initially by a vehicle accident 
during service, and that the veteran subsequently appeared to 
experience episodic anxiety attacks and to develop a phobia 
toward inclement weather.  He also stated that the veteran 
seemed to adequately suppress and repress the resultant 
anxiety until approximately two and one-half years ago.  
 
Current Claim to Reopen

As the unappealed rating decision in October 1986 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In January 2005, the veteran submitted an application to 
reopen his claim of service connection for a psychiatric 
disorder, stating that his anxiety and severe panic attacks 
began in service about June 1953.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional, nonduplicative evidence presented since the 
rating decision in October 1986 includes private medical 
statements, statements of friends and an acquaintance, and 
statements of the veteran.  

The veteran's statements, in which he relates the onset of 
his current psychiatric problems to service, are lay 
assertions of medical causation which cannot serve as a 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  In a statement, dated 
in November 2005, an individual familiar with the veteran 
indicated that after service the veteran was unable to return 
to work because of panic attacks.  In statements received in 
August 2008, friends indicated that the veteran's health had 
changed since his service in that he experienced anxiety and 
panic attacks.  This evidence is not new and material as it 
is cumulative, that is, supporting evidence of previously 
considered evidence, namely, other lay statements of 
individuals, who stated that after service the veteran 
appeared nervous, which has been previously considered and 
rejected in the 1963 Board decision.  Cumulative evidence 
does not meet the standard of new and material evidence under 
38 C.F.R. § 3.156.  The reports of L.W., M.D., dated in July 
2004, and of J.P.K., Ph.D., dated in August 2005, are not new 
and material as they are redundant, that is, they are 
repetitive of earlier statements that both had submitted, 
which were previously considered by the RO in the October 
1986 rating decision.  Redundant evidence does not meet the 
standard of new and material evidence under 38 C.F.R. § 
3.156.  



However, the report of J.D.D., M.D., dated in July 2005, who 
stated that the veteran has had severe problems with panic 
disorder ever since a motor vehicle accident during service, 
and that this impairment caused him lifelong disability, is 
considered to be new and material evidence.  While the report 
appears initially to be cumulative of previously considered 
evidence, namely, the December 1985 report of R.L.C, Ph.D., 
who opined that the veteran's diagnosis was anxiety neurosis 
with phobic-like features, precipitated by a vehicle accident 
during service, it is more accurately viewed as corroborative 
of the 1985 report.  See Paller v. Principi, 3 Vet. App. 535, 
538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  The circumstances of this case are 
similar to those referenced in Paller, supra, where the Court 
also recognized that there will come a point "where it can 
be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  As did the Court, 
the Board too finds that, given the facts of the instant 
case, that point has not been reached.  

The July 2005 report is new and material because it relates 
to the unestablished fact necessary to substantiate the 
claim, that is, medical evidence showing that the current 
mental disorder is attributable to his period of active 
service and possibly aggravated therein.  The new evidence, 
on its face, raises a reasonable possibility of 
substantiating the claim.  As this evidence is new and 
material, the claim is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.  




REMAND

Prior to considering the claim on the merits, under the duty 
to assist, 38 C.F.R. § 3.159(c)(4), additional evidentiary 
development is needed, namely, a medical opinion.  It does 
not appear that the veteran has been afforded a VA 
psychiatric examination that specifically addresses whether 
the current mental disorder was related to service, and 
particularly whether it underwent an increase in severity 
therein.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether the veteran has a 
current psychiatric disorder and if so 
whether it is at least as likely as not 
that the current psychiatric disorder is 
related to the chronic phobic reaction 
identified in service.  The claims folder 
must be made available to the examiner 
for review.  

The examiner is asked to comment on the 
clinical significance of the service and 
post-service history that the veteran has 
had phobias since early childhood, in the 
context of whether there is sufficient 
factual evidence to support a well-
reasoned conclusion that he had a 
pre-existing psychiatric disorder before 
the entered the service.  And, if so, did 
the pre-existing psychiatric disorder 
permanently increase in severity beyond 
the natural progression of the condition 
during service, that is, a worsening of 
the underlying condition as contrasted 
with a worsening of symptoms, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the pre-existing 
condition?

The examiner is asked to consider the 
following:  service medical records 
showing no psychiatric disorder was noted 
at entry but that he was discharged from 
service eight months later after a 
Medical Board found that his diagnosed 
phobic reaction existed prior to service 
and was not permanently aggravated by 
service; VA examination reports of 
February 1954 and November 1955, 
reflecting diagnoses of chronic phobic 
reaction; private medical reports dated 
in October 1985 and December 1985, 
indicating in part that the veteran's 
anxiety neurosis seemed to have been 
precipitated by a vehicle accident in 
service, and that he seemed to suppress 
or repress the resultant anxiety until 
the 1980s; and private medical reports 
dated in July 2004, July 2005, and August 
2005, indicating in part that the veteran 
has had severe problems with panic 
disorder ever since a motor vehicle 
accident in service.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  

2.  After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   






The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


